—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, challenges the determination finding him guilty of violent conduct, assault on a staff member, refusing a direct order and damage to personal property. The charges stemmed from petitioner’s conduct at a prior disciplinary hearing at which petitioner refused to leave and, thereafter, struck the Hearing Officer in the face, breaking his glasses. The testimony offered by the Hearing Officer whom petitioner struck and the correction officer who witnessed the event and the detailed misbehavior report provided substantial evidence to support the determination of petitioner’s guilt (see, Matter of Monge v Goord, 251 AD2d 804). Although petitioner’s testimony contradicted that of both the Hearing Officer who was struck and the eyewitness correction officer, this merely raised a credibility issue for the Hearing Officer in the subject proceeding to resolve (see, Matter of Rivera v Senkowski, 264 AD2d 873). Moreover, nothing in the record supports petitioner’s claim that the Hearing Officer presiding at this proceeding was biased or that the outcome of the hearing flowed from the alleged bias (see, id.; Matter of James v Goord, 261 AD2d 733). Petitioner’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.